DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 1, line 7, “,,” should be --,--;
Claim 1, line 18, --,-- should be inserted after “direction”;
Claim 3, line 4, “the one fitting part” should be --one of the fitting parts--;
Claim 17, line 4, --:-- should be inserted after “including”;

Claim Rejections - 35 USC § 112
3.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 13 and claim 17, line 16; “a first insulation sheet” and “a connection unit” are confusing;
Claim 1, line 14 and claim 17, line 17, “a second insulation sheet” and “a connection unit” are confusing.  Which “a connection unit” that the Applicant refers to?
Claims 2 and 18, line 1, what “there” refers to?
Claims 3 and 19, line 3, “the two fitting parts” lacks an antecedent basis;
Claims 2 and 18, lines 3 and 19; claim 3, lines 2 and 4-5; and claim 5, lines 6-7, “the connection block” is confusing.  Is it refer to --each connection block-- or --the two connection blocks--?;
Claim 11 is confusing.
Claim 16, line 2, what “that” refers to?

Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
The claims are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest the drive member is located between the base and the connection component, the locking member engages with the base to drive the drive member to move reciprocally in a first direction; an elastic member elastically connecting the first insulation sheet to the second insulation sheet; the connection block is slidably connected to the base and can move in a second direction relative to the base; and the drive member engages with the connection block, as set forth in the claimed combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6.	Claims 1-20 are would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        09/12/22.
thanh-tam.le@uspto.gov